| iDUFRESNE, Judge,
dissenting.
I respectfully dissent.
The modifications as proposed by David Speed and as approved by the ZBA would not adversely affect the neighborhood. To allow the appellant’s modifications would actually be an improvement to the area since the changes as proposed by him are really more restrictive than the present use.
The Zoning Ordinance of the City of Ken-ner indicates that “a nonconforming use may *479be changed to a use of the same classification or more restrictive classification”, Article XIX Section 19.04.
Accordingly, I would reverse the trial court and reinstate the Board of Zoning Appeals’ decision that allowed the zoning variance.